 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 1 of 20 PageID #: 1088



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD


DIANE SUSAN TERRY

     Plaintiff,

v.                                       CIVIL ACTION NO. 1:19-00912

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

     Defendant.


                    MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).     Magistrate Judge Eifert submitted to

the court her Proposed Findings and Recommendation (“PF&R”) on

July 29, 2020, in which she recommended that the court deny

plaintiff’s motion for summary judgment; grant defendant’s

request for judgment on the pleadings; affirm defendant’s

decision; and dismiss this case from the court’s docket.

     In accordance with 28 U.S.C. § 636(b), the parties were

allotted fourteen days plus three mailing days in which to file

objections to the PF&R.     Plaintiff timely filed objections to
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 2 of 20 PageID #: 1089



the PF&R. (ECF No. 13.)     Defendant filed a response to those

objections.   (ECF No. 14.)

I.    Background

      On July 21, 2016, plaintiff Diane Susan Terry filed

applications for Social Security Disability Insurance Benefits

and Supplemental Security Income Benefits, alleging disability

beginning on January 1, 2006, due to multiple sclerosis,

fibromyalgia, severe back problems, and deep depression.           Upon

denial of her claim, she sought an administrative hearing and

amended her alleged onset date to July 21, 2016.          On January 11,

2019, Administrative Law Judge Nathan Brown (“ALJ”) issued a

decision finding that plaintiff was not disabled.          On October

28, 2019, the Appeals Council denied review.         Plaintiff timely

sought judicial review and thereafter filed a motion for summary

judgment.   (ECF No. 9.)

II.   Standard of Review

      Under § 636(b)(1), a district court is required to conduct

a de novo review of those portions of a magistrate judge’s

report to which a specific objection has been made.          The court

need not conduct a de novo review, however, “when a party makes

general and conclusory objections that do not direct the court

to a specific error in the magistrate’s proposed findings and

recommendations.”    Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982); see also Fed. R. Civ. P. 72(b) (“The district court to

                                    2
    Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 3 of 20 PageID #: 1090



whom the case is assigned shall make a de novo determination

upon the record, or after additional evidence, of any portion of

the magistrate judge’s disposition to which specific written

objection has been made in accordance with this rule.”). 1

       Federal courts are not tasked with making disability

determinations.      Instead, they are tasked with reviewing the

Social Security Administration’s disability determinations for

(1) the correctness of legal standards applied; and (2) the

existence of substantial evidence to support the factual

findings.     See Myers v. Califano, 611 F.2d 980, 982 (4th Cir.

1980); see also Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d

337, 340 (4th Cir. 2012).        These two aspects of review are

intertwined in that factual findings not “reached through the

application of the correct legal standard[s]” are not binding on

judicial review.       See Craig v. Chater, 76 F.3d 585, 589 (4th

Cir. 1996).

       Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”      Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019).     “It consists of more than a mere scintilla of evidence


1 Defendant argues that the court should overrule the objections
out of hand because they raise arguments advanced in her initial
briefing. For the reasons discussed in Carter v. Saul, No. CV
1:19-00191, 2020 WL 1502860, at *2 (S.D.W. Va. Mar. 30, 2020),
the court rejects this argument and finds that plaintiff’s
objections warrant de novo review.
                                       3
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 4 of 20 PageID #: 1091



but may be somewhat less than a preponderance.”          Laws v.

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).          Substantial

evidence is not, however, “[w]itness testimony that’s clearly

wrong as a matter of fact,” “[f]alsified evidence,”

“[s]peculation,” or “conclusory assertions.”         Biestek 139 S. Ct.

at 1159 (Gorsuch, J., dissenting).

III. Discussion

     Plaintiff objects to the PF&R on two grounds:

     (1)   It wrongly finds that the ALJ properly considered
           all the evidence when, in fact, the ALJ failed to
           properly consider the opinions of Rosemary L.
           Smith, Phys.D., and John Todd, Ph.D., both of
           whom noted that plaintiff had a severe mental
           impairment. Because Drs. Smith and Todd
           concluded that there was insufficient evidence to
           make a disability determination, and because Ms.
           Jarrell purportedly provided the missing
           evidence, the ALJ should have given more credit
           to Ms. Jarrell’s opinion, and the PF&R wrongly
           concludes otherwise.

     (2)   It wrongly finds that the ALJ did not
           impermissibly consider plaintiff’s credibility in
           violation of Policy Interpretation SSR 16-3p.
           Specifically, the ALJ’s statement regarding
           plaintiff’s lack of candor was sufficient to
           create a reversible error, and the PF&R failed to
           appreciate it as such.

     Despite the thoroughness of the thirty-nine-page PF&R and

the diligent attention to the matter that it evinces, the court

finds merit in plaintiff’s second objection.




                                    4
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 5 of 20 PageID #: 1092



             a. Deficient Consideration of Evidence

     Plaintiff contends that when the ALJ did the step two

analysis and found that her mental impairments were non-severe,

he failed to give proper consideration to opinions in the record

that her mental impairments were severe.        Specifically,

plaintiff points to findings by Disability Determination

Services (“DDS”) consultants Rosemary L. Smith, Phys.D., and

John Todd, Ph.D, at the initial and reconsideration levels

(respectively) that her mental impairments were severe.           She

objects that the PF&R failed to appreciate this purported error.

     Although plaintiff refers to the findings of Drs. Smith and

Todd as “opinions,” technically they are “prior administrative

findings.”   See 20 C.F.R. § 404.1513; see also James M.M. o.b.o.

Kathryn E.M. v. Saul, No. CV 20-4005-JWL, 2020 WL 6680386, at

*11 n.5 (D. Kan. Nov. 12, 2020).        It is clear that ALJs must

consider such evidence:

     (b) Administrative law judges are responsible for
     reviewing the evidence and making administrative
     findings of fact and conclusions of law. They will
     consider prior administrative medical findings and
     medical evidence from our Federal or State agency
     medical or psychological consultants as follows:

     (1) Administrative law judges are not required to
     adopt any prior administrative medical findings, but
     they must consider this evidence according to §§
     404.1520b, 404.1520c, and 404.1527, as appropriate,
     because our Federal or State agency medical or
     psychological consultants are highly qualified and
     experts in Social Security disability evaluation.


                                    5
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 6 of 20 PageID #: 1093



20 C.F.R. § 404.1513a (emphasis added).

     What is less clear is whether ALJs must articulate how they

considered such evidence.     The regulations state that “[t]he

rules in § 404.1513a apply except that when an administrative law

judge gives controlling weight to a treating source’s medical

opinion, the administrative law judge is not required to explain

in the decision the weight he or she gave to the prior

administrative medical findings in the claim.”          20 C.F.R.

§ 404.1513a (emphasis added).      By negative implication, it would

appear that when ALJs do not give controlling weight to a

treating source’s medical opinion (as here), they must “explain”

how they have weighed prior administrative findings.           This

comports with the position that the Social Security

Administration took in response to a comment to its proposed

rule changes in 2017:     “Our rules in current 404.1527(e)(2) and

416.927(e)(2) require us to consider and articulate our

consideration of prior administrative medical findings using the

same factors we use to consider medical opinions.”          Revisions to

Rules Regarding the Evaluation of Medical Evidence, 82 FR 5852.

     But regardless of what level of articulation, if any, is

required, any error here would be harmless.         ALJs need consider

consultants’ findings only “as appropriate.”         See 20 C.F.R.

§ 404.1513a.   Plaintiff asserts that the ALJ failed to consider

the consultants’ findings in determining that her mental

                                    6
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 7 of 20 PageID #: 1094



impairments were non-severe.      It is true that the bar for a

severe impairment is not high.      See Felton-Miller v. Astrue, 459

F. App’x 226, 230 (4th Cir. 2011) (citing Bowen v. Yuckert, 482

U.S. 137, 153-54; SSR 88–3c, 1988 WL 236022) (“Step two of the

sequential evaluation is a threshold question with a de minimis

severity requirement.”).     “[A]n impairment can be considered as

‘not severe’ only if it is a slight abnormality which has such a

minimal effect on the individual that it would not be expected

to interfere with the individual’s ability to work, irrespective

of age, education, or work experience.”        Evans v. Heckler, 734

F.2d 1012, 1014 (4th Cir. 1984) (emphasis added).          Nevertheless,

determining severity of an impairment necessitates an evaluation

of the impact of the impairment on the claimant’s “physical or

mental ability to do basic work activities.”         See 20 C.F.R.

§ 404.1522.

     As the PF&R points out, the relevant basic work activities

as to a claim of mental impairment include the capacity to

understand, carry out, and remember simple instructions; use

judgment; respond appropriately to supervision, co-workers, and

usual work situations; and deal with changes in a routine work

setting.   (ECF No. 12 at 21-22) (citing 20 C.F.R.

§§ 404.1522(b), 416.921(b).)      Consultants Smith and Todd,

however, concluded that there was “insufficient evidence” to

decide the extent to which plaintiff could still do those basic

                                    7
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 8 of 20 PageID #: 1095



work activities.    (AR at 87, 113.)     This finding of insufficient

evidence precludes a finding that the alleged mental impairments

were severe because there is simply not enough information to

complete the analysis.     Accordingly, because ALJs need consider

such findings only as appropriate, any error in the ALJ’s

failure to articulate how he weighed the evidence was harmless

because it is doubtful that it would have even been

“appropriate” to consider this evidence.

     Moreover, “there is no rigid requirement that the ALJ

specifically refer to every piece of evidence.”          Reid v.

Commissioner of Social Sec., 769 F.3d 861, 865 (4th Cir. 2014)

(quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2006)

(per curiam)).   While the ALJ may not have specifically

mentioned the consultants’ findings, he stated that he

considered all the evidence of record.        (See AR at 16.)      Having

so stated, the court should “take [him] at [his] word.”            Reid,

769 F.3d at 865 (“The Commissioner, through the ALJ and Appeals

Council, stated that the whole record was considered, and,

absent evidence to the contrary, we take her at her word.”); see

also Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005)

(“[O]ur general practice, which we see no reason to depart from

here, is to take a lower tribunal at its word when it declares

that it has considered a matter.”); Christina W. v. Saul, Case #

4:19-cv-00028-PK, 2019 WL 6344269, *4 (D. Utah Nov. 27, 2019)

                                    8
    Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 9 of 20 PageID #: 1096



(“Plaintiff further argues that the ALJ erred in not explicitly

discussing various pieces of evidence, particularly the fact

that she is participating in a structured treatment program.

While the ALJ must consider all the evidence, she need not

recite each piece of evidence she has considered.             The ALJ

stated that she carefully considered the entire record and the

Court can take her at her word.”).

       The court trusts that, to the extent appropriate, the ALJ

considered the consultants’ findings, and assuming (without

deciding) that he was required to articulate his consideration

of this evidence, such error would be harmless because the

findings themselves state that there was insufficient evidence

to complete the analysis.

       Therefore, the court OVERRULES this objection.

                b. Credibility

       Plaintiff next objects to the PF&R’s failure to appreciate

the extent to which the ALJ’s analysis ran afoul of SSR 16-3p

(and thus constitutes reversible error). 2          Plaintiff emphasizes

the ALJ’s statement regarding her lack of candor.


2 Importantly, this objection is grounded more in whether the ALJ
applied the correct legal standards than in whether substantial
evidence supports his factual findings. See Coskery v.
Berryhill, 892 F.3d 1, 5–6 (1st Cir. 2018) (“[A]lthough Coskery
frames this challenge as an evidentiary one, it appears that his
claim of error rests less on an assertion about the lack of
record support for the ALJ’s ruling than on his contention that
the ALJ applied an incorrect legal standard by not relying on
                                       9
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 10 of 20 PageID #: 1097



      “Social Security Rulings are interpretations by the Social

Security Administration of the Social Security Act.           While they

do not have the force of law, they are entitled to deference

unless they are clearly erroneous or inconsistent with the law.”

Pass v. Chater, 65 F.3d 1200, 1204 (4th Cir. 1995) (quoting

Quang Van Han v. Bowen, 882 F.2d 1453, 1457 (9th Cir. 1989)).

SSR 16-3p provides (in pertinent part) as follows:

      In evaluating an individual’s symptoms, our adjudicators
      will not assess an individual’s overall character or
      truthfulness in the manner typically used during an
      adversarial court litigation. The focus of the evaluation
      of an individual’s symptoms should not be to determine
      whether he or she is a truthful person.

Soc. Sec. Ruling 16-3p: Titles II & Xvi:         Evaluation of Symptoms

in Disability Claims, SSR 16-3P (S.S.A. Mar. 16, 2016).            SSR 16-

3p rescinds and supersedes SSR 96-7p for adjudications on or

after March 28, 2016 (regardless of filing date).           See SSR 16-

3p.   The new SSR does away with the old SSR’s use of

“credibility.”    SSR 16-3p.    It “expressly provides that the ALJ



SSR 16–3p.”). On this objection, therefore, the court does not
apply the highly deferential standard of review that applies to
substantial-evidence-based challenges. See Hines v. Bowen, 872
F.2d 56, 58 (4th Cir. 1989) (per curiam) (“An ALJ’s factual
determinations must be upheld if supported by substantial
evidence, but this court is not so restrained in determining
whether correct legal standards were applied.”) (citation
omitted). This makes sense because whereas ALJs have an
advantage over federal courts on factual questions because ALJs
review the evidence first-hand and specialize in doing so,
federal courts are equally well positioned to determine whether
ALJs have applied correct legal principles.


                                    10
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 11 of 20 PageID #: 1098



may not consider ‘an individual’s character.’”          Coskery v.

Berryhill, 892 F.3d 1, 4 (1st Cir. 2018) (citing SSR 16-3p, 82

Fed. Reg. at 49463).     The purpose of the change was to “clarify

that subjective symptom evaluation is not an examination of an

individual’s character.”      SSR 16-3p.    As Judge Posner described

it, “The change in wording was meant to clarify that

administrative law judges aren’t in the business of impeaching

claimants’ character.”      Cole v. Colvin, 831 F.3d 411, 412 (7th

Cir. 2016).   Although the Social Security Administration couched

SSR 16-3p as a clarification, it represents a significant change

in how ALJs must decide cases:

     SSR 16–3p eliminates the entire section entitled
     “Credibility” in SSR 96–7p and, instead of requiring
     analysis of a claimant's credibility, instructs ALJs
     to determine “the extent to which . . . symptoms can
     reasonably be accepted as consistent with the
     objective medical and other evidence in the
     [claimant’s] record.” This shift in focus from a more
     general analysis of a claimant’s truthfulness to an
     objective comparison of a claimant’s statements to the
     evidence of record changes two decades of SSA policy
     (and ALJ practice) regarding the evaluation of the
     intensity, persistence, and limiting effects of a
     claimant’s symptoms.

Bagliere v. Colvin, No. 1:16CV109, 2017 WL 318834, at *7

(M.D.N.C. Jan. 23, 2017) (emphasis in original) (citation

omitted).

     SSR 16-3p does not preclude all evaluation of whether

claimants’ testimony deserves to be credited.          There is a

difference between “assess[ing] the credibility of pain

                                    11
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 12 of 20 PageID #: 1099



assertions by applicants,” which “obviously administrative law

judges . . . continue to” do, see Cole, 831 F.3d at 412

(emphasis in original), and assessing the credibility of the

applicants themselves, which is no longer permissible under SSR

16-3p.    Thus, to rule on plaintiff’s objection on this ground,

the court must first determine whether the ALJ crossed the line

from a permissible evaluation of plaintiff’s assertions (the

accuracy of her testimony) to an impermissible evaluation of the

plaintiff herself (her truthfulness).

      In response to a similar charge of error, another court

found that the ALJ’s evaluation fell on the permissible side of

the line.    There, the ALJ had noted that the plaintiff’s

testimony regarding limitations on her ability to sit and

concentrate were inconsistent with how long she sat and

concentrated at the administrative hearing.         Starnes v.

Berryhill, No. 1:16-CV-322-FDW, 2017 WL 2389965, at *4 (W.D.N.C.

June 1, 2017).    In concluding that there was no error, the court

stated,

      At no point does the ALJ question Plaintiff’s
      character, or conduct any kind of truthfulness
      evaluation as prohibited under SSR 16-3p. He
      evaluated the contrast between the physical
      limitations Plaintiff claims and her apparent level of
      function at the hearing; this is a valid exercise of
      discretion regardless of the controlling SSR ruling.

Id.   The court’s determination of no error in that case is

consistent with SSR 16-3p, which specifically notes, “The

                                    12
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 13 of 20 PageID #: 1100



adjudicator will consider any personal observations of the

individual in terms of how consistent those observations are

with the individual’s statements about his or her symptoms as

well as with all of the evidence in the file.”          SSR 16-3p.

     In contrast, a court from the Central District of Illinois

considered a case where the ALJ’s evaluation fell on the

impermissible side of the line.       There, the ALJ determined that

the claimant’s testimony was “‘not entirely credible,’ and that

overall, ‘the claimant lack[ed] credibility’” because of

“inconsistent statements made by [the claimant] in the record as

well as her questionable compliance with prescribed treatment.”

Mendenhall v. Colvin, No. 3:14-CV-3389, 2016 WL 4250214, at *4

(C.D. Ill. Aug. 10, 2016).      The ALJ applied that credibility

analysis to the claimant’s doctor’s opinion based on “the axiom

that no opinion can have greater credibility than the

information upon which it is based.”        Id.   “[T]he ALJ [also]

discounted the opinions of the consultative psychological

examiner.”   Id.   The court found that this was error:         “Because

SSR 16-3p was issued to eliminate such reliance on an ALJ’s

impressions as to the credibility of a claimant, Plaintiff’s

claimed disabilities and symptoms, along with the opinions of

treating physicians and psychological examiners, must be re-

examined.”   Id. at *5.



                                    13
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 14 of 20 PageID #: 1101



       A de novo review of the record in this case compels the

conclusion that it is closer to Mendenhall than Starnes.

Although he avoided use of the term “credibility,” the ALJ here

impermissibly assessed the credibility of plaintiff herself.             As

plaintiff points out, the most blatant example is the ALJ’s

finding regarding that “she might have been less than fully

candid . . . to increase the chance of obtaining benefits.”             (AR

21.)    This is language used to evaluate truthfulness.         See

candor, Black’s Law Dictionary (11th ed. 2019) (“The quality of

being open, honest, and sincere; frankness; outspokenness. —

candid, adj.”).    The assessment of claimants’ truthfulness is

exactly what SSR 16-3p was meant to prevent.          See SSR 16-3p.

Suggesting plaintiff lacked candor goes beyond an analysis of

the words spoken to the speaker herself; it is a nice way of

saying that she appeared to be a liar.        In addition, the ALJ

also assessed her credibility as follows:

       1. Five times, he stated that plaintiff’s testimony was

         “suggestive of minimization” or “of minimizing” or

         that there was the “appearance of [plaintiff’s]

         minimizing” evidence that would hurt her case.          (AR

         at 20-22.)

       2. Five times, he characterized her statements as

         “evasive.”   (Id.)



                                    14
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 15 of 20 PageID #: 1102



     3. He observed that “the claimant’s testimony was very

        generally [sic], and largely consistent [sic] of

        answering leading questions by Counsel.”          (AR at

        20.)

     4. Three times, he opined that plaintiff was

        exaggerating.     (AR at 21-22.)

   It is important to note that the ALJ applied this assessment

of plaintiff’s truthfulness not just to her testimony at the

hearing but to all of her “self-reports,” including those to

medical professionals who examined her.         (Id.)   And he

accordingly discounted medical records informed by plaintiff’s

statements.    (Id.)   In taking this step, the ALJ allowed his

assessment of plaintiff’s truthfulness to affect his

consideration of the evidence.       For these reasons, the ALJ’s

analysis was out of bounds under SSR 16-3p.

     The question becomes whether the error was harmless.            “As a

general proposition,” the harmless error doctrine applies in

Social Security appeals.      Keller v. Berryhill, 754 F. App’x 193,

199 (4th Cir. 2018).     The Fourth Circuit Court of Appeals has

explained as follows:

     Administrative adjudications are subject to the same
     harmless error rule that generally applies to civil
     cases. Reversal on account of error is not automatic
     but requires a showing of prejudice. The harmless
     error rule applies to agency action because if the
     agency’s mistake did not affect the outcome, it would
     be senseless to vacate and remand for reconsideration.

                                    15
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 16 of 20 PageID #: 1103



     The rule of prejudicial error further prevents
     reviewing courts from becoming “impregnable citadels
     of technicality” and preserves the relative roles of
     courts and agencies in implementing substantive
     policy.

Sea “B” Mining Co. v. Addison, 831 F.3d 244, 253 (4th Cir. 2016)

(citations omitted).     Stated differently, “[C]ourts have applied

a harmless error analysis to administrative decisions that do

not fully comport with the procedural requirements of the

agency's regulations, but for which remand ‘would be merely a

waste of time and money.’”      Huddleston v. Astrue, 826 F. Supp.

2d 942, 955 (S.D.W. Va. 2011) (quoting Jenkins v. Astrue, 2009

WL 1010870 at *4 (D. Kan. Apr. 14, 2009)).         But a “procedural

error is not made harmless simply because the aggrieved party

appears to have had little chance of success on the merits

anyway.”   Batchelor v. Colvin, 962 F. Supp. 2d 864, 867

(E.D.N.C. 2013).

     Plaintiff implies that the error here cannot be considered

harmless because “[i]t is simply impossible to know the extent

this error had on the evaluation of Plaintiff’s symptoms and the

overall claim.”    (ECF No. 13, at 3.)      Defendant did not brief

the harmless error issue.      The PF&R did not explicitly analyze

it, although the PF&R does conclude that the ALJ sufficiently

completed the two-step process for evaluating subjective

complaints, which would seem to suggest harmless error.



                                    16
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 17 of 20 PageID #: 1104



     Another court has considered the harmless-error question in

this context.    The court described the error as follows:          “In

deeming the plaintiff's subjective allegations only partially

‘credible’ because ‘she was not entirely forthcoming at the

hearing when asked about substance abuse issues[,]’ the ALJ made

precisely the type of assessment of a claimant’s overall

character or truthfulness prohibited by SSR 16-3p.”           Jennifer C.

v. Berryhill, No. 2:17-CV-00233-JAW, 2018 WL 2552161, at *3 (D.

Me. June 4, 2018), aff’d, No. 2:17-CV-00233-JAW, 2018 WL 4558174

(D. Me. Sept. 21, 2018).      But the court found the error harmless

because “the ALJ offered additional reasons for her assessment

of the plaintiff’s subjective allegations” and “those reasons

pass[ed] muster pursuant to SSR 16-3p.”         Id.   In regards to

those reasons, the court reviewed the extensive details of the

ALJ’s analysis of the plaintiff’s subjective symptoms, which

included (1) the objective medical evidence; (2) the failure of

the plaintiff there to follow treatment instructions; and (3)

evidence of the daily activities of the plaintiff there.            Id.

Thus, when juxtaposed against the permissible part of the ALJ’s

analysis, the impermissible part was relatively small.

     Importantly, the court there appeared to hold the plaintiff

to the heavy burden of showing prejudice:         not just a reasonable

likelihood of a different outcome, but the certainty of a

different outcome.     See id.   Moreover, the ALJ there did not

                                    17
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 18 of 20 PageID #: 1105



allow the credibility determination to affect more than the

hearing testimony of the plaintiff.        See id.    Here, by contrast,

the credibility determination informed the ALJ’s evaluation of

medical evidence.    For these reasons, Jennifer C. is

distinguishable and does not persuade the court to find the

error here was harmless.

     The court is more inclined to follow the path charted by

the Central District of Illinois in Srp v. Colvin, No. 15-CV-

3006, 2016 WL 7507781 (C.D. Ill. July 14, 2016), report and

recommendation adopted, No. 15-CV-3006, 2016 WL 4487831 (C.D.

Ill. Aug. 25, 2016).     The court described the error and

appropriate remedy there as follows:

     The ALJ did not explain how she assessed Srp’s
     credibility at the hearing. The reference seems to
     indicate that the ALJ decided credibility, in part, on
     her personal observation of Srp during the hearing.
     Such observations generally assess the truthfulness of
     the witness in an adversarial litigation. SSR 16–3p
     specifically prohibits the adversarial approach of
     judging the witness’s truthfulness.

     Under the guidance of SSR 16–3p, the ALJ’s credibility
     determination was error that requires reversal. On
     remand the ALJ can evaluate statements regarding the
     intensity, persistence, and limiting effects of Srp’s
     symptoms in accordance with SSR 16–3p.

Id. at *4 (citations omitted).       In adopting the report and

recommendation, the district court overruled the defendant’s

objection that any error was harmless.        Srp v. Colvin, No. 15-

CV-3006, 2016 WL 4487831, at *7 (C.D. Ill. Aug. 25, 2016).


                                    18
 Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 19 of 20 PageID #: 1106



     On this record, sufficient prejudice is readily apparent

such that the error was not harmless.        As stated above, the ALJ

applied his credibility determination not only to plaintiff’s

testimony and reports, but also to medical records that were

based on her input.     (AR at 21-22.)     Specifically, he discounted

Ms. Jarrell’s report.     (AR at 22.)     Furthermore, as explained

above, the assessment of plaintiff’s credibility was not limited

to one off-hand comment.      He characterized her statements as

“evasive and vague” (repeatedly), suggested that she was

minimizing evidence bad for her cause and exaggerating evidence

good for it, and stated that she left him with the impression

that she “might have been less than fully candid.”           (AR 20-22.)

He suggested that she was not telling the full truth in order to

increase the odds of obtaining benefits.         As the PF&R points

out, much of the rest of the analysis was permissible, but the

impermissible part was too extensive.        Accordingly, as in Srp,

“the ALJ’s credibility determination was error that requires

reversal” and “remand [so that] the ALJ can evaluate statements

regarding the intensity, persistence, and limiting effects of

[plaintiff’s] symptoms in accordance with SSR 16–3p.”           See Srp,

2016 WL 7507781 at *4.

     Thus, the court SUSTAINS this objection.




                                    19
    Case 1:19-cv-00912 Document 16 Filed 03/11/21 Page 20 of 20 PageID #: 1107



IV.     Conclusion

        For the reasons set forth above, the court SUSTAINS

plaintiff’s objections to the PF&R insofar as plaintiff objects

to the PF&R’s analysis of the ALJ’s evaluation of plaintiff’s

credibility and DECLINES to adopt sections VII(C) and VIII of

the PF&R.      Accordingly, the court GRANTS plaintiff’s Motion for

Summary Judgment (ECF No. 9) to the extent that it requests

remand of defendant’s decision pursuant to sentence four of 42

U.S.C. § 405(g); DENIES defendant’s request for judgment on the

pleadings; REVERSES defendant’s final decision; REMANDS this

case for further consideration consistent with SSR 16–3p and

this opinion; and DISMISSES this case from the court’s active

docket. 3

        The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

        IT IS SO ORDERED this 11th day of March, 2021.

                                            ENTER:


                                            David A. Faber
                                            Senior United States District Judge




3 Plaintiff’s motion for substitution of counsel (ECF No. 15) is
accordingly DISMISSED as moot.
                                       20
